RECEIVED IN
                                                                                                     14th COURT OF                 ---
                                                                                                                                ---APPEALS
DATE: FEB. 27, 2015                                                                                                        - - -
                                                                                                        HOUSTON,        --- TEXAS
                                                                                                                    ---- RW ------
                                           NOTICE OF APPEALS
                                                                                                      3/4/2015  - -
                                                                                                             - I5:47:57
                                    ASSIGNMENT OF COURT THE COURT OF APPEALS                                  -       D          -- PM
                                                                                                         ---- VO ------
                                                                                                     CHRISTOPHER       --         A. PRINE
TO:         14TH COURT OF APPEALS                                                                                 ----
                                                                                                            ---- Clerk


From:       Deputy Clerk: PHYLLIS WASHINGTON
            Chris Daniel, District Clerk
            Harris County, T E X A S                                                                        FILED IN
                                                                                                     14th COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
CAUSE: 2012-55551                                                                                     3/4/2015 5:47:57 PM
                                                                                                     CHRISTOPHER A. PRINE
VOLUME               PAGE                 OR       IMAGE # 64296560                                           Clerk
DUE 03-02-15                                       ATTORNEY TBN #16215500

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 14TH


DATE ORDER SIGNED:              2-17-15

MOTION FOR NEW TRIAL/REQUEST FOR FINDINGS OF FACT; DATE: FILED NONE

REQUEST TRANSCRIPT DATE FILED                       NONE

NOTICE OF APPEAL DATE FILED                        02-20-15 & AMENDED NOTICE OF APPEAL FILED 02-23-15

NUMBER OF DAYS: ( CLERKS RECORD ) 10
FILE ORDERED:          YES           NO         IMAGED FILED:           YES         NO


CODES FOR NOTICE OF APPEAL: BC , C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                              By: /s/PHYLLIS WASHINGTON
                                                                     PHYLLIS WASHINGTON, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPE AL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card                  Revised 01-18-2013
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    2

CASE NUM: 201255551__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: READY DOCKET
STYLE: COATS, BARBARA (INDIVIDUALLY AS P VS HARRIS COUNTY
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00021-0001 DEF          BANSAL, UMA (REPRESENTING BARB
_     00019-0001 AGT          HARRIS COUNTY CONSTABLE'S OFFI
_     00018-0001 AGT          HARRIS COUNTY (GOVERNMENTAL UN
_     00017-0001 DEF 17820800 MAY, WILLIAM HENRY                 SCHUBERT, DAV
_     00016-0001 DEF 17820800 MILLER, VAUGHAN                    SCHUBERT, DAV
_     00014-0001 DEF 17820800 RICHARDSON, SEAN THOMAS            SCHUBERT, DAV
_     00006-0001 DEF 08534000 HARRIS COUNTY CONSTABLE'S OFFI     BAKER, MARY E
_     00005-0001 PLT 24045941 WILLIAMS KHERKHER HART BOUNDAS     GILDE, BRADFO

==> (12) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JURN7 (NSA#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       MAR 04, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    2 -    2

CASE NUM: 201255551__ PJN> __ TRANS NUM: _________ CURRENT COURT: 61 PUB? _
CASE TYPE: OTHER CIVIL                      CASE STATUS: READY DOCKET
STYLE: COATS, BARBARA (INDIVIDUALLY AS P VS HARRIS COUNTY
=============================================================================
                         **** ACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00004-0001 PLT 24045941 GILDE LAW FIRM PLLC                GILDE, BRADFO
_     00003-0001 PLT 24045941 AMRON, ALI (INDIVIDUALLY AND A     GILDE, BRADFO
_     00002-0001 DEF 08534000 HARRIS COUNTY                      BAKER, MARY E
_     00001-0001 PLT 24045941 COATS, BARBARA (INDIVIDUALLY A     GILDE, BRADFO




==> (12) CONNECTION(S) FOUND
1=INACTIVE    2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP